Taft, C.J.
This is an action of account in favor of nineteen partners against a co-partner, brought in the city court of Montpelier, and the sole question is, had the city court jurisdiction ? It has “jurisdiction of all matters of a civil nature” if “the debt or other matter in demand does not exceed five hundred dollars.” Acts 1896, No. 149, § 5. Actions of account are of a civil nature. An action of account at common law cannot be maintained to settle partnership matters between three or more partners having separate and distinct interests, for the reason that no separate judgments can be rendered in such an action. The remedy is in equity. The county court has such jurisdiction given it by V. S. 1451, 1452. These sections do not extend such jurisdiction to justice courts, LaPoint v. Scott, 36 Vt. 633, nor to the city court in Montpelier. That that court has no jurisdiction between three or more partners having diverse interests, is fully sustained by Wiswell v. Wilkins, 4 Vt. 137, and La Point v. Scott, supra.
If the nineteen plaintiffs represent one interest and the defendant another, in moieties, it is likely the action may lie. But we do not give the declaration that construction, but consider that each of the nineteen plaintiffs and the defendant are equal in interest each with the other. The declaration can be amended in the respect named if the plaintiffs are so advised. Therefore the case may be remanded.

Jtidgment reversed, demurrer sustained, declaration adjudged insufficient and cause remanded.